                                          Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7                             NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    IN RE APPLE INC. STOCKHOLDER                        LEAD CASE NO. 19-cv-05153-YGR
                                        DERIVATIVE LITIGATION
                                  10                                                        Consolidated with Case Nos. 19-cv-05863-
                                                                                            YGR, 19-cv-05881-YGR, 19-cv-08246-
                                  11                                                        YGR)
                                  12                                                        ORDER APPOINTING LEAD COUNSEL
Northern District of California
 United States District Court




                                  13                                                        Re: Dkt. Nos. 21, 23

                                  14

                                  15          Before the Court are competing motions to appoint lead counsel filed by plaintiff Alan

                                  16   Bankhalter (“Bankhalter”), who seeks appointment of Pritzker Levine LLP (“Pritzker”) and

                                  17   Gainey McKenna & Egleston (“GM&E”); and plaintiffs Terrence Zehrer, Andrew Fine, Tammy

                                  18   Federman SEP/IRA, and the Rosenfeld Family Foundation (collectively, “ZFFR”), who seek

                                  19   appointment of Robbins LLP (“Robbins”) and WeissLaw LLP (“WeissLaw”). For the reasons set

                                  20   forth below, the Court appoints the latter.

                                  21          District courts regularly appoint lead counsel in complex consolidated suits. See Vincent v.

                                  22   Hughes Air West, Inc., 557 F.2d 759, 774 (9th Cir. 1979). In doing so here, the Court is mindful

                                  23   that the “guiding principle” is who will “best serve the interest of the plaintiffs.” Millman ex rel.

                                  24   Friedman’s, Inc. v. Brinkley, 2004 WL 2284505, at *3 (N.D. Ga. Oct. 1, 2004) (citation omitted).

                                  25   Five of six plaintiffs in this consolidated suit support ZFFR’s motion to appoint Robbins and

                                  26   WeissLaw as lead counsel. Bankhalter is the only plaintiff who opposes the motion and moves for

                                  27   appointment of his own counsel. Although not dispositive, the fact that a large majority of

                                  28   plaintiffs favor one of two proposed leadership structures carries considerable weight.
                                          Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 2 of 6




                                   1          Counsel’s experience also is a relevant factor in making a lead counsel appointment. See

                                   2   Hacker v. Peterschmidt, 2006 WL 2925683, at *5 (N.D. Cal. Oct. 12, 2006) (considering

                                   3   counsel’s “extensive experience in prosecuting shareholder derivative litigation”). Here, each of

                                   4   the competing motions details the experience of proposed lead counsel in complex class and

                                   5   individual litigation, including in securities cases. However, while Bankhalter claims that the

                                   6   firms have similar experience, ZFFR argues that GM&E and Pritzker have fewer relevant,

                                   7   successful experiences litigating derivative cases than Robbins and WeissLaw. For example,

                                   8   ZFFR presents evidence that GM&E has never secured a monetary recovery in a derivative action

                                   9   in which it served as lead counsel; overstates its role in certain cases; and has not engaged in

                                  10   extensive litigation in a derivative action. ZFFR further notes that Pritzker points to only two

                                  11   derivative actions in which it has been involved in any capacity. In contrast, ZFFR’s counsel

                                  12   appears to have recovered substantial sums of money in extensively litigated derivative actions,
Northern District of California
 United States District Court




                                  13   including ones in which it appeared as lead or co-lead counsel. On balance, ZFFR appears to have

                                  14   an edge with respect to its counsel’s experience.1

                                  15          Another important factor in selecting lead counsel is the work performed by counsel in

                                  16   pursuing the claims in the action. See Millman, 2004 WL 2284505, at *3. Bankhalter claims that

                                  17   because three of the four consolidated actions were filed near in time to one another and all four

                                  18   actions have been stayed, all proposed lead counsel likely have done the same amount of work in

                                  19   this case. ZFFR presents contrary evidence, however, demonstrating that its proposed lead

                                  20   counsel has expended more effort litigating the case to this point, albeit on relatively routine

                                  21   matters. Thus, on August 19, 2019, Robbins commenced the first of the four consolidated actions,

                                  22   filing a complaint on behalf of plaintiff Terrence Zehrer.2 Robbins later led negotiations among

                                  23

                                  24          1
                                                 Bankhalter notes that he is the only movant to propose appointment of a firm (Pritzker)
                                  25   based in this district, where a substantial portion of the transactions and wrongdoings giving rise
                                       to the claims in this action occurred. Given the benefits of technology, and in light of the fact that
                                  26   ZFFR proposes lead counsel with a presence nearby, in Southern California, Pritzker’s location
                                       does not have a strong bearing on the appointment of lead counsel.
                                  27          2
                                                Courts have held that the first-to-file factor may be considered an “objective tie-breaker”
                                  28   in appointing lead counsel where other factors “do[] not tilt heavily in either direction.” Biondi v.
                                       Scrushy, 820 A.2d 1148, 1151 (Del. Ch. 2003), aff’d sub nom. In re HealthSouth Corp.
                                                                                           2
                                          Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 3 of 6




                                   1   plaintiffs’ counsel and with defense counsel regarding initial scheduling and case management,

                                   2   prepared and circulated the stipulation and proposed order to consolidate and stay the related

                                   3   actions, and secured the agreement of most plaintiffs to the its proposed leadership structure. In

                                   4   addition, WeissLaw invested time and effort in making a books and records demand on Apple Inc.

                                   5   for documents relevant to this action. Even if counsel’s efforts have involved routine legal work,

                                   6   they have demonstrated a commitment to progressing the action, which weighs in ZFFR’s favor.3

                                   7          Next, the parties dispute whether Bankhalter’s complaint contains a fatal pleading error,

                                   8   and if so, whether this error reflects counsel’s lack of knowledge of the applicable law. ZFFR

                                   9   contends that Bankhalter’s complaint is subject to dismissal for failure to plead the specific dates

                                  10   on which Bankhalter purchased Apple Inc. stock. Bankhalter counters that Rule 23.1 contains no

                                  11   such requirement and ZFFR fails to cite binding Ninth Circuit authority for this proposition.

                                  12   Bankhalter’s argument persuades to a certain extent: The Ninth Circuit has interpreted Rule 23.1
Northern District of California
 United States District Court




                                  13   to require that a derivative plaintiff “be a shareholder at the time of the alleged wrongful acts” and

                                  14   “retain ownership of the stock for the duration of the lawsuit,” Lewis v. Chiles, 719 F.2d 1044,

                                  15   1047 (9th Cir. 1983), but does not appear to require the plaintiff to state the specific dates on

                                  16   which it purchased stock. Nevertheless, Bankhalter’s allegations may still fall short. Indeed, the

                                  17   case on which Bankhalter relies suggests that allegations that he “is a current Apple shareholder

                                  18   during the relevant period” and “will continue to hold his Apple shares throughout the pendency

                                  19   of this action,” are insufficient under Rule 23.1. See In re Corinthian Colleges, Inc. S’holder

                                  20   Derivative Litig., No. SA CV 10-1597-GHK, 2012 WL 8502955, at *14 (C.D. Cal. Jan. 30, 2012)

                                  21   (distinguishing allegations that plaintiff held stock during the “relevant period” with allegations

                                  22

                                  23
                                       Shareholders Litig., 847 A.2d 1121 (Del. 2004). While not determinative, this factor weighs in
                                  24   favor of ZFFR.
                                              3
                                  25            Bankhalter claims that his proposed lead counsel investigated the underlying conduct and
                                       potential legal claims before filing his complaint, continue to perform fact and legal research
                                  26   during the pendency of the stay, and worked with plaintiffs’ counsel and defense counsel to
                                       organize and coordinate the litigation. With respect to the first two assertions, there is no evidence
                                  27   that GM&E or Pritzker has done more work than any other firm that filed a complaint in this case.
                                       As to the last point, ZFFR proffers evidence that GM&E and Pritzker had little communication
                                  28   with other plaintiffs’ counsel regarding case management.

                                                                                          3
                                            Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 4 of 6




                                   1   that plaintiff held stock “at the time of the transactions and events complained of,” finding the

                                   2   latter sufficient because it “track[s] the language of Rule 23.1”). At this juncture, the Court need

                                   3   not and does not rule on the sufficiency of the pleadings. The Court addresses this issue only to

                                   4   note that such a pleading vulnerability casts doubt on Bankhalter’s arguments that his counsel are

                                   5   best suited represent plaintiffs in this case.4

                                   6           For the foregoing reasons, the Court exercises its discretion and hereby ORDERS:

                                   7   1.      ZFFR’s motion is GRANTED.5 Co-Lead Counsel for plaintiffs for the conduct of this

                                   8   Consolidated Action shall be:

                                   9
                                                                                  ROBBINS LLP
                                  10                                       BRIAN J. ROBBINS (190624)
                                  11                                       CRAIG W. SMITH (164886)
                                                                          SHANE P. SANDERS (237146)
                                  12                                      ASHLEY R. RIFKIN (246602)
Northern District of California
 United States District Court




                                                                        STEVEN R. WEDEKING (235759)
                                  13                                           5040 Shoreham Place
                                                                               San Diego, CA 92122
                                  14
                                                                            Telephone: (619) 525-3990
                                  15                                         Facsimile: (619) 525-3991
                                                                        E-mail: brobbins@robbinsarroy.com
                                  16                                          csmith@robbinsllp.com
                                                                             ssanders@robbinsllp.com
                                  17                                          arifkin@robbinsllp.com
                                                                            swedeking@robbinsllp.com
                                  18

                                  19
                                                                              WEISSLAW LLP
                                  20                                 DAVID C. KATZ (admitted pro hac vice)
                                                                     MARK D. SMILOW (pro hac to be filed)
                                  21                                  JOSHUA RUBIN (pro hac to be filed)
                                                                          1500 Broadway, 16th Floor
                                  22

                                  23
                                               4
                                  24            ZFFR also challenges Bankhalter’s motion for failing to address his counsel’s resources
                                       with specificity. However, Bankhalter represents that counsel’s resources are “sufficient” and that
                                  25   the firms have an “ability and willingness to dedicate substantial resources” to this matter. The
                                       Court has no reason to believe otherwise, and thus, finds that the parties’ resources are not
                                  26   determinative in ruling on the motions.
                                               5
                                  27           Bankhalter argues that in the alternative, the Court may appoint one firm from each of the
                                       competing motions. The Court is not persuaded, however, that giving partial relief to both
                                  28   Bankhalter and ZFFR would ensure the best possible representation for the corporation and its
                                       shareholders.
                                                                                        4
                                           Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 5 of 6




                                                                               New York, NY 10036
                                   1                                        Telephone: (212) 682-3025
                                   2                                        Facsimile: (212) 682-3010
                                                                          E-mail: dkatz@weisslawllp.com
                                   3                                        msmilow@weisslawllp.com
                                                                             jrubin@weisslawllp.com
                                   4
                                                                                 WEISSLAW LLP
                                   5
                                                                                    Joel E. Elkins
                                   6                                       9107 Wilshire Blvd., Suite 450
                                                                             Beverly Hills, CA 90210
                                   7                                        Telephone: (310) 208-2800
                                                                             Facsimile (310) 209-2348
                                   8                                      E-mail: jelkins@weisslawllp.com
                                   9

                                  10           2.      Co-Lead Counsel shall have the sole authority to speak for plaintiffs in all matters
                                  11   regarding pre-trial procedure, trial, and settlement, and shall assign all work in their discretion in
                                  12   such manner as to facilitate the orderly and efficient prosecution of this litigation and to avoid
Northern District of California
 United States District Court




                                  13   unnecessarily duplicative or unproductive effort. Co-Lead Counsel shall keep records detailed
                                  14   enough to determine whether such duplicative or unproductive effort occurred especially for
                                  15   purposes of side-by-side comparison.
                                  16           3.      Co-Lead Counsel will be responsible for coordinating all activities and appearances
                                  17   on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial proceedings
                                  18   will be initiated or filed by any plaintiffs except through Co-Lead Counsel.
                                  19           4.      Co-Lead Counsel shall be available and responsible for communications to and
                                  20   from this Court, including distributing orders and other directions from the Court to counsel.
                                  21           5.      Co-Lead Counsel shall be responsible for creating and maintaining a master service
                                  22   list of all parties and their respective counsel.
                                  23           6.      Defendants’ counsel may rely upon all agreements made with Co-Lead Counsel, or
                                  24   other duly authorized representative of Co-Lead Counsel, and such agreements shall be binding on
                                  25   plaintiffs.
                                  26           7.      This Order shall apply to this Consolidated Action and any future-filed actions
                                  27   relating to the subject matter of this case. When a case that properly belongs as part of the
                                  28   Consolidated Action is hereafter filed in, remanded to, or transferred to this Court, Co-Lead
                                                                                        5
                                          Case 4:19-cv-05153-YGR Document 39 Filed 06/29/20 Page 6 of 6




                                   1   Counsel shall endeavor in good faith to alert the Court to such filing, remand, or transfer to assist

                                   2   in assuring that counsel in subsequent actions receive notice of this Order.

                                   3          This Order terminates Docket Numbers 21 and 23.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 29, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                   6                                                         UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
